Exhibit 10 (m)
 


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into as of
November 6, 2006 by and among State Bancorp, Inc., a New York business
corporation (the “Company”), State Bank of Long Island, a banking corporation
organized and operating under the laws of the State of New York (the “Bank”),
and Thomas M. O’Brien, an individual (the “Executive”).
 
 
INTRODUCTORY STATEMENT
 
The Company is a bank holding company whose common stock is listed for trading
on the Nasdaq Stock Market Global Market. The Bank is a wholly owned subsidiary
of the Company and conducts a commercial and consumer banking business in the
New York metropolitan area. The Executive has substantial prior experience as a
senior executive at public and private banking companies in the New York
metropolitan area, including service as chief executive officer. The Board of
Directors of the Company (the “Company Board”) and the Board of Directors of the
Bank (the “Bank Board”) have determined that it is in the best interest of the
Company and the Bank to anticipate and provide for a management transition
arising from the eventual retirement of the incumbent Chairman and Chief
Executive Officer by securing the services of a seasoned banking executive with
prior experience as a chief executive in exchange for a compensation package
that conserves tangible capital and creates a substantial focus on creation of
shareholder value. The Company and the Bank wish to employ the Executive, and
the Executive is willing to accept employment, for such purposes.
 
The terms and conditions which the Company, the Bank and the Executive have
agreed to are as follows.
 


 
AGREEMENT
 
1.  Employment.
 
The Company and the Bank hereby offer to employ the Executive, and the Executive
hereby accepts such employment, during the period and on the terms and
conditions set forth in this Agreement.
 
2.  Employment Period; Remaining Unexpired Employment Period.
 
(a)  The Bank shall employ the Executive for a period of five (5) years
beginning on the date of this Agreement (the “Employment Commencement Date”) and
ending on the fifth (5th) anniversary of the Employment Commencement Date (the
“Employment Period”).
 
(b)  Except as otherwise expressly provided in this Agreement, any reference in
this Agreement to the term “Remaining Unexpired Employment Period” as of any
date shall mean the period beginning on such date and ending on the last day of
the Employment Period.
 

--------------------------------------------------------------------------------


(c)  Nothing in this Agreement shall be deemed to prohibit the Bank or the
Company from terminating the Executive’s employment before the end of the
Employment Period with or without notice and for any reason or without reason.
This Agreement shall determine the relative rights and obligations of the
Company, the Bank and the Executive in the event of any such termination. In
addition, nothing in this Agreement shall require a termination, or prohibit a
continuation, of the Executive’s employment at the expiration of the Employment
Period. Any such continuation shall be on an “at-will” basis unless the Company,
the Bank and the Executive agree otherwise.
 
3.  Duties/Investment.
 
(a)  The Executive shall initially serve in the positions of President and Chief
Operating Officer of the Bank and of the Company, shall have such power,
authority and responsibility and perform such duties as are customarily
associated with such positions and shall report to the Chairman and Chief
Executive Officer and to the Bank Board and the Company Board. Upon the
retirement or other cessation of service of the incumbent as Chief Executive
Officer (the “Transition Date”), the Executive shall be elected to the position
of Chief Executive Officer of the Bank and the Company, shall have such power,
authority and responsibility and perform such duties as are prescribed by or
under the Bank’s By-Laws and as are customarily associated with such position
and shall report only to the Company Board and the Bank Board.
 
(b)  The Executive shall also serve as a member of the Bank Board and the
Company Board and as an officer or director of any subsidiary or affiliate of
the Bank or the Company, if duly elected or appointed to serve in such
capacities.
 
(c)  The Executive shall devote his full business time and attention (other than
during weekends, holidays, approved vacation periods, and periods of illness or
approved leaves of absence) to the business and affairs of the Company and the
Bank and shall use all of his skill and efforts to advance their best interests.
On the Employment Commencement Date, the Executive shall execute a copy of the
Company’s Code of Business Conduct and Ethics.
 
(d)  Within a reasonable period after the Employment Commencement Date, the
Executive agrees to invest $1,000,000 in the Company’s Common Stock on a basis
reasonably acceptable to the Company and the Executive consistent with the
Company’s stock ownership guidelines for executives.
 
4.  Outside Activities.
 
The Executive may serve as a member of the boards of directors or other
governing bodies of such business, community and charitable organizations as he
may disclose to and as may be approved by the Company Board, or the Compensation
Committee or Executive Committee thereof (which approval shall not be
unreasonably withheld); provided, however, that such service shall not
materially interfere with the performance of his duties under this Agreement.
The Executive may also engage in personal business and investment activities
which do not materially interfere with the performance of his duties hereunder;
provided, however, that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the Bank or
the Company and generally applicable to all similarly situated executives. As of
the date of this Agreement, the Executive has disclosed to, the Company Board
has approved, the Executive’s service as a director of the entities enumerated
on Exhibit A to this Agreement.
2

--------------------------------------------------------------------------------


 
5.  Working Facilities and Expenses.
 
The Executive’s principal place of employment shall be at the Company’s
executive offices as of the date of this Agreement, or at such other location as
the Company and the Executive may mutually agree upon. The Company or the Bank
shall provide the Executive at his principal place of employment with a private
office, secretarial services and other support services and facilities
(including but not limited to a Company owned or leased automobile) suitable to
his positions with the Company and the Bank and necessary or appropriate in
connection with the performance of his assigned duties under this Agreement. The
Company shall reimburse the Executive for such ordinary and necessary travel,
entertainment and business expenses consistent with past practice or as the
Executive and the Company shall mutually agree are necessary and appropriate for
business purposes, upon presentation of an itemized account of such expenses in
such form as the Company may reasonably require.
 
6.  Compensation.
 
For his services under this Agreement during the Employment Period, the Bank and
the Company shall provide the Executive with a compensation package consisting
of the following: (i) a base salary; (ii) a stock-based signing bonus in the
form of a restricted stock grant; (iii) an annual incentive; and (iv) a
long-term incentive in the form of stock options, as follows:
 
(i)  Base Salary. The Company and the Bank shall pay the Executive a base salary
at the annual rate of Fifty Thousand Dollars ($50,000), payable in approximately
equal installments in accordance with the Bank’s customary payroll practices for
senior officers. The Company Board, or the Compensation Committee or Executive
Committee thereof, shall review the Executive’s annual rate of salary at such
times during the Employment Period as it deems appropriate, but not less
frequently than once every twelve (12) months, and may, in its discretion,
approve a salary increase.
 
(ii)  Annual Incentive. The Executive shall be eligible for an annual incentive
award, which may be payable in cash or stock-based compensation, on a basis no
less favorable than members of the office of the Chairman of the Company (the
“Annual Bonus”). The Executive shall have a target Annual Bonus (the “Target
Bonus”) of $225,000.
 
(iii)  Long-term Incentive. In consideration of the Executive’s acceptance of
employment and execution of this Agreement, the Company shall grant to the
Executive non-qualified stock options (the “Initial Stock Options”) to purchase
a number of shares of Common Stock of the Company (“Common Stock”) equal to the
quotient of (i) One Million Dollars ($1,000,000) divided by (ii) thirty-four
percent (34%) of the closing sales price for a share of Common Stock as reported
in the New York City Edition of the Wall Street Journal for the fourth (4th)
trading day after the Company's issuance of a press release announcing the
Executive's employment as President and Chief Operating Officer of the Company
(the date of such announcement, the “Announcement Date”). Twenty (20%) of the
Initial Stock Options shall vest and become exercisable on each anniversary of
the Announcement Date until all of the Initial Stock Options have become
exercisable. The Initial Stock Options shall have a term that expires on the
tenth (10th) anniversary of the Announcement Date or, if earlier, at the date
and time of the Executive’s discharge with Cause (as defined herein) and an
exercise price per share equal to fair market value of the Common Stock subject
to the Initial Stock Options on the date of grant. The Initial Stock Options
shall be evidenced by a written stock option agreement in a form prescribed by
the Company that is consistent with the terms of this Agreement and otherwise is
substantially the same as the form of stock option agreement used by the Company
for other executive officer stock option grants as of the date of this
Agreement.
 
3

--------------------------------------------------------------------------------


(iv)  Signing Bonus. In consideration of the Executive’s acceptance of
employment and execution of this Agreement, the Company shall pay to the
Executive a signing bonus (the “Signing Bonus”) by delivery to the Executive of
a number of shares of Common Stock equal to the quotient of (A) One Million Five
Hundred Thousand Dollars ($1,500,000.00) divided by (B) the average of the
closing sales price for a share of Common Stock as reported in the New York City
Edition of the Wall Street Journal for each trading day during the period of
seven (7) consecutive trading days commencing on the fourth (4th) trading day
after the Announcement Date (such period, the “Averaging Period” and such number
of shares of Common Stock, the “Bonus Stock”). The Signing Bonus shall be
delivered by issuance to the Executive of a certificate evidencing the Bonus
Stock with a record date of the last day of the Averaging Period. The Executive
may, in his discretion, timely file an election under section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) with respect to the Bonus
Stock. The Bonus Stock shall vest in twenty (20) equal quarterly installments
commencing with the end of the first quarter in which the Employment
Commencement Date occurs, subject to acceleration upon death, Disability and
termination without Cause or termination by the Executive with Good Reason The
Signing Bonus shall be in lieu of participation during the Employment Period in
any non-qualified deferred compensation or supplemental executive retirement
program provided for other senior executives of the Bank or the Company, however
denominated (except for any program providing for the voluntary or mandatory
deferral of compensation otherwise earned and payable).
 
7.  Employee Benefit Plans and Programs.
 
(a)  Except as expressly provided herein to the contrary, during the Employment
Period, the Executive shall be treated as an employee of the Bank and the
Company and shall be entitled to participate in and receive benefits under any
and all qualified retirement, pension, savings, profit-sharing or stock bonus
plans, any and all group life, health (including hospitalization, medical and
major medical), dental, accident and long-term disability insurance plans, and
any other employee benefit and compensation plans (including, but not limited
to, any incentive compensation plans or programs, stock option and appreciation
rights plans and restricted stock plans) as may from time to time be maintained
by, or cover employees of, the Bank and the Company, in accordance with the
terms and conditions of such employee benefit plans and programs and
compensation plans and programs and consistent with the Bank’s and the Company’s
customary practices.
 
4

--------------------------------------------------------------------------------


(b)  The Company and the Bank shall provide the Executive and his eligible
dependents with coverage under the Bank’s and the Company’s group health
(including hospitalization, medical and major medical), dental and vision care
plans through the last day of the first calendar month in which the both the
Executive and his spouse are eligible for coverage under Medicare. In lieu
thereof, the Bank and the Company may provide substitute coverage by direct
payment to the carrier of the Executive’s share of premiums for continuation
coverage under the corresponding plan of a prior employer or for coverage under
an individual policy providing substantially equivalent benefits and approved by
the Executive (which approval shall not be unreasonably withheld or delayed).
The Company may require the Executive, while employed, to pay a portion of the
premium cost of such coverage; provided, however, that the Executive’s dollar
cost for any period shall not exceed the dollar cost borne by senior executives
of the Company for corresponding coverage. Following the Executive’s termination
of employment, the Company shall use all reasonable efforts to have such
coverage continued and the Company may require the Executive to pay the full
premium cost for such coverage (but in no event in excess of the aggregate
premium cost paid by the Company and an actively employed executive for the same
or substantially similar coverage), provided that if the Company cannot provide
continuing coverage under its then existing plans, it shall have no obligation
to acquire alternative coverage. The obligation to provide this coverage shall
survive the termination of the Agreement unless the Executive is terminated with
Cause or resigns without Good Reason (as defined in this Agreement).
 
(c)  In addition to coverage under any group-term life insurance program
maintained generally for employees of the Bank and the Company, the Bank and the
Company shall pay directly to the carrier all required premiums under [Name of
insurer and policy number deleted for privacy reasons] that are become due
during the period beginning on the Employment Commencement Date and ending on
the last day of the calendar year in which the Executive attains age 65. The
obligation to make these payments shall survive the termination or expiration of
this Agreement for any reason other than the Executive’s discharge with Cause or
resignation without Good Reason (as defined in this Agreement).
 
8.  Indemnification and Insurance.
 
(a)  During the Employment Period and thereafter, the Bank and the Company shall
cause the Executive to be covered by any policy or contract of insurance
obtained by them to insure their respective directors and officers against
personal liability for acts or omissions in connection with service as an
officer or director or service in other capacities at their request. The
coverage provided to the Executive pursuant to this section 8 shall be of the
same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Bank and the Company.
 
(b)  To the maximum extent permitted under applicable law, during the Employment
Period and thereafter, the Bank and the Company shall indemnify the Executive
against and hold him harmless from any costs, liabilities, losses and exposures
to the fullest extent and on the most favorable terms and conditions that
similar indemnification is offered to any director or officer of the Bank or any
subsidiary or affiliate thereof.
 
5

--------------------------------------------------------------------------------


9.  Termination of Employment Due to Death.
 
(a)  The Executive’s employment with the Bank and the Company shall terminate,
automatically and without any further action on the part of any party to this
Agreement, on the date of the Executive’s death. In such event:
 
(i)  The Bank and the Company shall pay to the Executive’s estate his earned but
unpaid compensation (including, without limitation, salary, any Annual Incentive
payable in respect of a completed fiscal year, and all other items which
constitute wages under applicable law) as of the date of his termination of
employment. This payment shall be made at the time and in the manner prescribed
by law applicable to the payment of wages but in no event later than 30 (thirty)
days after the date of the Executive’s termination of employment.
 
(ii)  The Bank and the Company shall provide the benefits, if any, due to the
Executive’s estate, surviving dependents or designated beneficiaries under the
employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the officers and employees of the Bank and the
Company. The time and manner of payment or other delivery of these benefits and
the recipients of such benefits shall be determined according to the terms and
conditions of the applicable plans and programs.
 
The payments and benefits described in sections 9(a)(i) and (ii) shall be
referred to in this Agreement as the “Standard Termination Entitlements.”
 
(b)  In addition to the Standard Termination Entitlements, in the event of the
Executive’s death during the Employment Period, the entire unvested portion of
the Signing Bonus and the Initial Stock Options shall vest as of the Executive’s
date of death.
 
10.  Termination Due to Disability.
 
The Bank and the Company may terminate the Executive’s employment upon a
determination, by vote of a majority of the members of the Company Board, or the
members of the Compensation Committee or Executive Committee thereof, acting in
reliance on the written advice of a medical professional acceptable to them,
that the Executive is suffering from a physical or mental impairment which, at
the date of the determination, has prevented the Executive from performing his
assigned duties on a substantially full-time basis for a period of at least
sixty (60) days during the period of six (6) months ending with the date of the
determination or is likely to result in death or prevent the Executive from
performing his assigned duties on a substantially full-time basis for a period
of at least sixty (60) days during the period of six (6) months beginning with
the date of the determination. In such event:
 
(a)  The Bank shall pay and deliver to the Executive (or in the event of his
death before payment, to his estate, surviving dependents or beneficiaries, as
applicable) the Standard Termination Entitlements.
 
(b)  In addition to the Standard Termination Entitlements (i) the Signing Bonus
and the Initial Stock Options shall continue to vest as if the Executive
remained in the active service of the Bank and the Company and (ii) upon the
Executive’s death prior to full vesting, any unvested portion of the Signing
Bonus and the Initial Stock Options shall vest as of the Executive’s date of
death.
 
6

--------------------------------------------------------------------------------


A termination of employment due to disability under this section 10 shall be
effected by notice of termination given to the Executive by the Bank and the
Company and shall take effect on the later of the effective date of termination
specified in such notice or sixty (60) days after the date on which the notice
of termination is deemed given to the Executive.
 
11.  Discharge with Cause.
 
(a)  The Bank and the Company may terminate the Executive’s employment during
the Employment Period, and such termination shall be deemed to have occurred
with “Cause” only if the Company Board and the Bank Board, by majority vote of
their entire membership, each determines that the Executive (i) has willfully
failed or refused to perform his assigned duties under this Agreement in any
material respect (including, for these purposes, the Executive’s inability to
perform such duties as a result of drug or alcohol dependency); (ii) has
committed gross negligence in the performance of, or is guilty of continual
neglect of, his assigned duties; (iii) has been convicted or entered a plea of
guilty or nolo contendere to, the commission of a felony or any other crime
involving dishonesty, personal profit or other circumstance likely, in the
reasonable judgment of the Company Board and Bank Board, to have a material
adverse effect on the Bank and the Company or their business, operations or
reputation taken as a whole; (iv) has violated, in any material respect, any
law, rule, regulation, written agreement or final cease-and-desist order
applicable to the Bank in his performance of services for the Bank or the
Company or the Company’s or the Bank’s Code of Conduct; or (v) has willfully and
intentionally breached the material terms of this Agreement in any material
respect. For purposes of this section 11, no act or failure to act on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Bank and the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Company Board or the Bank Board or the Executive
Committee thereof or based upon the written advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Bank and the Company.
Termination with Cause shall be effected by written notice to the Executive
setting forth with particularity the grounds for termination.
 
(b)  If the Executive is discharged during the Employment Period with Cause, the
Bank and the Company shall pay and provide to him (or, in the event of his
death, to his estate, his surviving beneficiaries or dependents, as applicable)
the Standard Termination Entitlements only; any unvested Bonus Stock, any
unexercised options to purchase Common Stock, whether or not vested shall be
forfeited. While a proceeding to discharge the Executive with Cause is pending,
the Company Board and the Bank Board may, by written notice to the Executive,
temporarily suspend the Executive’s duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation and the vesting
of Bonus Stock and the exercise of stock options, but not the Executive’s
participation in retirement, insurance and other employee benefit plans. If the
Executive is not discharged within ninety (90) days after the commencement of
such a suspension, payments of salary and cash compensation shall resume, and
all compensation withheld during the period of suspension shall be promptly
restored. If the Executive is discharged without Cause during such ninety (90)
day period, all compensation withheld during the period of suspension shall be
promptly restored and shall be paid in addition to amounts due to the Executive
under this Agreement on account of his discharge without Cause. If the Executive
is discharged with Cause not later than ninety (90) days after the commencement
of such a suspension, all payments withheld during the period of suspension
shall be deemed forfeited and shall not be included in the Standard Termination
Entitlements.
 
7

--------------------------------------------------------------------------------


12.  Discharge without Cause.
 
The Bank may discharge the Executive at any time during the Employment Period
and, unless such discharge constitutes a discharge with Cause:
 
(a)  The Bank shall pay and deliver to the Executive (or in the event of his
death before payment, to his estate, surviving dependents or beneficiaries, as
applicable) the Standard Termination Entitlements.
 
(b)  In addition to the Standard Termination Entitlements:
 
(i)  The shares of Bonus Stock (if any) and the Initial Stock Options that are
not vested as of the date of termination of employment) shall vest as of the
date of termination of employment.
 
(ii)  The Bank or the Company shall pay to the Executive (or, in the event of
his death, his estate or designated beneficiaries) as soon as practicable, and
in any event within ten (10) business days, after termination of employment a
pro rata Annual Bonus for the year of termination based on the Target Bonus.
 
(iii)  The Bank or the Company shall pay to the Executive (or, in the event of
his death, his estate or designated beneficiaries) as soon as practicable, and,
subject to Section 21, in any event within ten (10) business days, after
termination of employment, an additional lump sum payment equal to two times the
sum of the Executive’s most recent Base Salary plus the Executive’s Target
Bonus.
 
(iv)  If the Executive’s termination of employment occurs upon, following or in
connection with a Change of Control (as defined in this Agreement), (A) any
options to purchase Common Stock (including but not limited to Initial Stock
Options) and any unvested restricted stock or other Common Stock or stock-based
awards that are scheduled to vest during the Remaining Unexpired Employment
Period shall vest as of the date of termination of employment and (B) if the
Remaining Unexpired Employment Period is less than 3 years, the Company shall
pay to the Executive (or, in the event of his death, his estate or designated
beneficiaries), subject to Section 21, as soon as practicable, and in any event
within ten (10) business days, after termination of employment a lump sum
payment equal to three times the sum of the Executive’s most recent Base Salary
plus the Executive’s Target Bonus in lieu of the payment described in section
12(b)(iii).
 
The payments and benefits enumerated in section 12(b)(i), (ii), (iii) and (iv)
shall be referred to collectively in this Agreement as the “Additional
Termination Entitlements”.
 
8

--------------------------------------------------------------------------------


13.  Resignation.
 
(a)  The Executive may resign from his employment with the Bank and the Company
any time. A resignation under this section 13 shall be effected by notice of
resignation given by the Executive to the Bank and the Company and shall take
effect on the effective date of termination specified in such notice (which
shall in no event be sooner than sixty (60) days after the notice is deemed
given) or such earlier or later date as the Executive, the Company and the Bank
may mutually agree upon. The Executive’s resignation of any of the positions
within the Bank and the Company to which he has been assigned shall be deemed a
resignation from all such positions unless the Bank, the Company and the
Executor agree in writing otherwise.
 
(b)  The Executive’s resignation shall be deemed to be for “Good Reason” if the
effective date of resignation occurs within six (6) months after any of the
following, where the Executive has given the Company notice of such event and a
reasonable opportunity to cure:
 
(i)  the failure of the Bank or the Company (whether by act or omission of the
Bank Board, the Company Board or otherwise), to appoint or re-appoint or elect
or re-elect the Executive to the position(s) with the Bank or the Company that
he holds immediately prior to such failure, or to a more senior position;
 
(ii)  the failure of the Bank or the Company (whether by act or omission of the
Bank Board, the Company Board or otherwise) to elect or appoint the Executive as
their respective Chief Executive Officer upon the earliest to occur of January
1, 2008 and the date the incumbent Chairman and Chief Executive Officer
(determined as of the date of this Agreement) ceases to hold such position or
the failure of the Company (whether by act or omission of the Company Board or
otherwise) to elect or appoint the Executive to the position of President within
the time frame contemplated by section 3(a) of this Agreement.
 
(iii)  the failure of the Bank’s shareholders or the Company’s shareholders to
elect or re-elect the Executive to membership at the expiration of his term of
membership (whether or not the Executive is a nominee for election), unless such
failure is a result of the Executive’s refusal to stand for election or
attainment of a mandatory retirement age generally imposed all employee-members
of the Board;
 
(iv)  a material failure by the Bank or the Company, whether by amendment of its
certificate of incorporation or organization, by-laws, action of its Board or
otherwise, to vest in the Executive the functions, duties, or responsibilities
prescribed in section 3 of this Agreement or the functions, duties and
responsibilities associated with a more senior position, provided that the
Executive shall have given written notice of such failure to the Bank and the
Company, and the Bank and the Company shall not have substantially cured such
failure within thirty (30) days after such notice is deemed given;
 
(v)  any reduction of the Executive’s rate of Base Salary in effect from time to
time, whether or not material, or any failure (other than due to reasonable
administrative error that is cured promptly upon notice) to pay any portion of
the Executive’s cash compensation as and when due;
 
9

--------------------------------------------------------------------------------


(vi)  any change in the terms and conditions of any compensation or benefit
program in which the Executive participates (other than an across-the-board
change having substantially the same effect on all similarly situated employees)
which, either individually or together with other changes, has a material
adverse effect on the aggregate value of his total compensation package;
provided that the Executive shall have given written notice of such material
adverse effect to the Bank and the Company, and the Bank and the Company shall
not have substantially cured such failure within thirty (30) days after such
notice is deemed given;
 
(vii)  any material breach by the Bank or the Company of any material term,
condition or covenant contained in this Agreement (including but not limited any
failure to provide the Executive with a Recommended Compensation Package for any
portion of the Employment Period after the Initial Employment Period; provided
that the Executive shall have given notice of such material breach to the Bank
and the Company, and the Bank and the Company shall not have substantially cured
such breach within thirty (30) days after such notice is deemed given; or
 
(viii)  a change in the Executive’s principal place of employment to a place
that is not the principal executive office of the Company or other mutually
agreeable location, or a relocation of the Company’s principal executive office
to a location that is both more than twenty-five miles farther away from the
Executive’s principal residence than the distance between the Executive’s
principal residence and principal place of employment immediately prior to the
change or relocation and more than fifty (50) miles away from the location of
the Bank’s principal executive office on the date of this Agreement.
 
In all other cases, a resignation by the Executive shall be deemed to be without
Good Reason.
 
(c)  In the event of the Executive’s resignation, the Bank and the Company shall
pay and deliver the Standard Termination Entitlements. In addition, if the
Executive’s resignation is deemed to be a resignation with Good Reason, the Bank
and the Company shall also pay and deliver the Additional Termination
Entitlements.
 
14.  Terms and Conditions of the Additional Termination Entitlements.
 
The Bank, the Company and the Executive hereby stipulate that the damages which
may be incurred by the Executive following any termination of employment are not
capable of accurate measurement as of the date first above written and that the
Additional Termination Entitlements constitute reasonable damages under the
circumstances and shall be payable without any requirement of proof of actual
damage and without regard to the Executive’s efforts, if any, to mitigate
damages. The Bank, the Company and the Executive further agree that the Bank and
the Company may condition the payment and delivery of the Additional Termination
Entitlements on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Company, the Bank or any subsidiary or affiliate and on the
execution by the Executive of a reasonable release of the Company and the Bank
that is limited to employment-related claims.
 
10

--------------------------------------------------------------------------------


15.  Definition of “Change of Control”; Pending Change of Control; “in
connection with the occurrence of a Change of Control.
 
For the purpose of this Agreement, a “Change of Control” shall mean a change in
the ownership or effective control of the Company or the Bank or a change in the
ownership of a substantial portion of the assets of the Company or the Bank
within the meaning of regulations implementing Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
16.  Excise Tax.
 
(a)  Anything in this Agreement to the contrary notwithstanding, in the event
that Crowe Chizek and Company LLC or such other accounting firm as shall be
designated by the Company prior to the effective time of a Change of Control
(the “Accounting Firm”) shall determine that receipt of all payments, benefits
or distributions by the Company or its affiliates in the nature of compensation
to or for the Executive’s benefit, whether paid or payable pursuant to this
Agreement or otherwise (a “Payment”) would subject the Executive to the excise
tax under Section 4999 of the Code, the Accounting Firm shall determine whether
to reduce any of the Payments paid or payable pursuant to this Agreement that
are taxable in the year in which the change in ownership or control occurs (the
“Agreement Payments”) to the Reduced Amount (as defined below). The Agreement
Payments shall be reduced to the Reduced Amount only if the Accounting Firm
determines that the Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Executive’s Agreement Payments were
reduced to the Reduced Amount. If such a determination is not made by the
Accounting Firm, the Executive shall receive all Agreement Payments to which the
Executive is entitled under this Agreement.
 
(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in the Executive’s sole discretion, which and how much
of the Agreement Payments shall be eliminated or reduced (as long as after such
election the present value (determined for all purposes of section 16 of this
Agreement in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of Code)
of the aggregate Agreement Payments equals the Reduced Amount), and shall advise
the Company in writing of the Executive’s election within ten days of the
Executive’s receipt of notice. If no such election is made by the Executive
within such ten-day period, the Company may elect which of such Agreement
Payments shall be eliminated or reduced (as long as after such election the
present value of the aggregate Agreement Payments equals the Reduced Amount) and
shall notify the Executive promptly of such election. All determinations made by
the Accounting Firm under this section 11 shall be binding upon the Company and
the Executive in the absence of manifest error and shall be made within 60 days
of the effective time of the Change of Control. As promptly as practicable
following such determination, the Company shall pay to or distribute for the
Executive’s benefit such Agreement Payments as are then due to the Executive
under this Agreement and shall promptly pay to or distribute for the Executive’s
benefit in the future such Agreement Payments as become due to the Executive
under this Agreement. All fees and expenses of the Accounting Firm shall be
borne solely by the Company.
 
11

--------------------------------------------------------------------------------


(c) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under section 1 and section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
(d) For purposes hereof, the following terms have the meanings set forth below:
 
(i) “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to section 16(a).
 
(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).
 
17.  Confidentiality.
 
Unless he obtains the prior written consent of the Company, the Executive shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Company or any entity which is a subsidiary
of the Company, any material document or information obtained from the Company,
or from its subsidiaries, in the course of his employment with any of them
concerning their properties, operations or business (unless such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this section 18
shall prevent the Executive, with or without the Company’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding to the extent
that such participation or disclosure is compelled under applicable law; in such
event, the Executive shall, to the extent practicable under the circumstances,
notify the Company in advance of and afford the Company an opportunity, at it
own expense, to take action to prevent or limit the scope of such participation
or disclosure.
 
12

--------------------------------------------------------------------------------


18.  Noncompetition. 
 
(a)  The Executive agrees that, while he is employed by the Company and for one
year thereafter he will not engage in Competition (as defined below). The
Executive shall be deemed to be engaging in “Competition” if he directly or
indirectly, owns, manages, operates, controls or participates in the ownership,
management, operation or control of or is connected as an officer, employee,
partner, director, consultant or otherwise with, or has any financial interest
in, any business engaged in the financial services business (a “Competing
Business”) in any city or county in which the Company or its affiliates operates
a commercial banking or other material financial services business which is a
material part of such business and is in material competition with the business
conducted by the Company at the time of the termination of his employment with
the Company. Ownership for personal investment purposes only of less than 2% of
the voting stock of any publicly held corporation shall not constitute a
violation hereof. In no event shall services in any capacity described on
Exhibit A attached here to be deemed a violation of this section 18(a). In no
event shall the Executive have any obligation under this Section 18(a) following
a Change of Control.
 
(b)  The Executive acknowledges that the Company would be irreparably injured by
a violation of this section 18 or of section 17 or section 19 and he agrees that
the Company, in addition to any other remedies available to it for such breach
or threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of sections 17, 18 or 19. If a bond is required
to be posted in order for the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.
 
19.  Solicitation.
 
The Executive hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Bank and the Company, he shall
not, without the written consent of the Company, either directly or indirectly:
 
(a)  solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the cities and
counties in which the Bank maintains an office as of the date of the executive’s
termination of employment;
 
13

--------------------------------------------------------------------------------


(b)  provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the cities and counties specified in section 16 that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Company or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or conducting any other
banking business in direct or indirect competition with the Company and its
subsidiaries within the cities and counties specified in section 19(a);
 
(c)  solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of (i) causing any customer of the Company or
its subsidiaries to terminate an existing business or commercial relationship
with them or (ii) interfering with their efforts to establish a business or
commercial relationship with any person or entity known by the Executive to have
been identified by the Company or its subsidiaries as a potential customer as of
the date of the Executive’s termination of employment.
 
20.  No Effect on Employee Benefit Plans or Programs.
 
The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Company, the Bank or by the Executive, shall have
no effect on the rights and obligations of the parties hereto under the Bank’s
and Company’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Bank or the Company from time to time.
 
21.  Mandatory Deferral of Compensation; Section 409A.
 
(a)  Notwithstanding anything in this Agreement to the contrary, if, in the
written opinion of the Company’s independent tax advisors, any payment or
vesting of any compensation, other than Bonus Stock or resulting from the
exercise of stock options, during a taxable year would be nondeductible for
federal income tax purposes for such taxable year due to the application of
section 162(m) of the Code (or the corresponding provisions of any succeeding
statute) but would be deductible for such taxable year if section 162(m) of the
Code (or corresponding provision of a succeeding statute) did not apply, the
payment or delivery of such nondeductible compensation shall be deferred. For
each taxable year, such mandatory deferral shall be applied in reverse
chronological order such that the last payments due and payable for a taxable
year are the first payments to be subject to the mandatory deferral. All such
deferred compensation shall be deposited in a grantor trust which meets the
requirements of Revenue Procedure 92-65 (as amended or superseded from time to
time), the trustee of which shall be a financial institution selected by the
Executive with the approval of the Company (which approval shall not be
unreasonably withheld or delayed), pursuant to a trust agreement the terms of
which are approved by the Executive (which approval shall not be unreasonably
withheld or delayed). Deferred compensation payable in shares of Common Stock
shall be deposited in such shares of Common Stock and, when distributed, shall
be distributed in kind. Deferred Compensation payable in cash shall be deposited
in cash. Provision shall be made for deferred compensation deposited in cash, as
well as accumulated cash dividends received with respect to deposited Common
Stock, to be adjusted for investment returns on the basis of investment
benchmarks selected by the Executive from time to time with the approval of the
Company (which approval shall not be unreasonably withheld or delayed). Deferred
Common Stock and other amounts deferred hereunder (as adjusted for investment
returns) shall be distributed to the Executive at the earliest of (a) January 1
of the calendar year following the calendar year in which the Executive’s
termination of service (within the meaning of section 409A of the Code) occurs,
(b) the Executive’s death; or (c) immediately prior to the occurrence of a
change in control of the Company (within the meaning of section 409A of the
Code), or, if later, at the earliest date permitted under section 409A of the
Code and the regulations thereunder. This section shall be construed,
administered and enforced so as to prevent the imposition of an excise tax on
the Executive under section 409A of the Code. Compensation deferred under this
section 21 shall be 100% vested.
 
14

--------------------------------------------------------------------------------


(b)  If any compensation or benefits provided by this Agreement may result in
the application of section 409A of the Code, the Company shall, in consultation
with the Executive, modify the Agreement in the least restrictive manner
necessary in order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such section 409A or in order to comply with
the provisions of section 409A, other applicable provision(s) of the Code and/or
any rules, regulations or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to the
Executive.
 
22.  Provisions Relating to Common Stock.
 
(a)  In the event any recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Common stock for other securities, stock dividend or other special
and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the Common Stock such that an adjustment
is appropriate in order to prevent the dilution or enlargement of the rights of
the Executive with respect to Bonus Stock or Initial Stock Options deliverable
under this Agreement, the Company Board or its Compensation Committee shall, in
such manner as it may determine, adjust any or all of (i) the number and kind of
securities underlying Bonus Stock and Initial Stock Options, and (iii) the
exercise price of Initial Stock Options, to prevent such dilution or
enlargement.
 
(b)  As soon as practicable, the Company shall prepare and file with the
Securities and Exchange Commission a registration statement on Form S-8 covering
a sufficient number of shares of Common Stock to provide for all of the Common
Stock contemplated to be issued or delivered to the Executive under this
Agreement. Thereafter, the Company shall take all actions required to maintain
the effectiveness of such registration statement until all Common Stock issuable
or deliverable to the Executive under this Agreement has been so issued and/or
delivered or the Company’s obligation to issue or deliver any such Common Stock
has lapsed.
 
15

--------------------------------------------------------------------------------


23.  Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Bank
and the Company and their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Bank and the Company may be sold or otherwise transferred.
Failure of the Bank or the Company to obtain from any successor its express
written assumption of their obligations hereunder at least 60 days in advance of
the scheduled effective date of any such succession shall be deemed a material
breach of this Agreement.
 
24.  Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to the Executive, to the most address on file for him in the Company’s or the
Bank’s personnel records, with a copy to:
 
Thacher Proffitt & Wood LLP
Two World Financial Center
New York, NY 10281
Attention: W. Edward Bright, Esq.


If to the Bank:
699 Hillside Avenue
New Hyde Park, NY 11040-2512
Attention: General Counsel
 
with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Adam D. Chinn, Esq.
 
If to the Company:
699 Hillside Avenue
New Hyde Park, NY 11040-2512
Attention: General Counsel
 
with a copy to:
Wachtell, Lipton, Rosen & Katz
5l West 52nd Street
New York, NY 10019
Attention: Adam D. Chinn, Esq.
 
16

--------------------------------------------------------------------------------


25.  Reimbursement for Attorneys’ Fees.
 
The Company shall indemnify the Executive against reasonable costs, including
legal fees and expenses, incurred by him in connection with or arising out of
any action suit or proceeding in which he may be involved as a result of his
efforts, in good faith, to defend or enforce his rights under this Agreement;
provided, however, that he shall have substantially prevailed on the merits. The
Company shall reimburse the Executive for his reasonable attorneys’ fees and
costs incurred in the structuring and negotiation of this Agreement.
 
26.  Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
27.  Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
28.  Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.
 
29.  Governing Law.
 
Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York by parties all of whom are citizens and residents of the
State of New York.
 
30.  Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
17

--------------------------------------------------------------------------------


31.  Entire Agreement; Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
 
32.  Non-Duplication.
 
Any compensation or benefits provided to the Executive by any direct or indirect
subsidiary of the Company or the Bank shall be applied to offset the obligations
of the Company and the Bank hereunder in such manner as the Company and the Bank
may mutually agree, it being intended that this Agreement set forth the
aggregate compensation and benefits payable to the Executive for all services to
the Company, the Bank and all of their respective direct or indirect
subsidiaries and affiliates.
 
33.  Required Regulatory Provisions.
 
Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any
regulations promulgated thereunder.
 
18

--------------------------------------------------------------------------------


In Witness Whereof, the Bank and the Company have caused this Agreement to be
executed and the Executive has hereunto set his hand, all as of the day and year
first above written.
 
s/ Thomas. M. O’Brien
Thomas M. O’Brien
 
 
State Bancorp, Inc.
 
Attest:
 
By: s/Brian K. Finneran            By: s/ Thomas F. Goldrick, Jr. 
Name: Brian K. Finneran                    Name: Thomas F. Goldrick, Jr.
Title: Secretary                          Title: Chairman & CEO
[Seal]
 
State Bank of Long Island
 
Attest:
 
By: s/ Brian K. Finneran            By: s/Thomas F. Goldrick, Jr.  
Name: Brian K. Finneran                    Name: Thomas F. Goldrick, Jr.
Title: Secretary                          Title: Chairman & CEO
[Seal]



 

--------------------------------------------------------------------------------


EXHIBIT A
 
Prudential Insurance Company of America. Serve as Independent Trustee of the
$65B mutual fund complex.


Catholic Healthcare System of NY. Serve as trustee and finance chair.
Catholic Healthcare Foundation, Inc. Serve as trustee of affiliated charitable
foundation.


Niagara University. Member of the Board of Trustees


Friendly Sons of St. Patrick in the City of New York. 2nd Vice President.


Galway Bay Foundation, Inc. President & Founder of personal charitable
foundation specializing in supporting programs for the emotionally/physically
challenged, affordable housing and educational institutions.


Jacob Marley Foundation, Manhasset, NY. Secretary/Treasurer of foundation
created by close friend lost on Sept. 11, 2001. Dedicated to working with
disadvantaged populations in Manhasset, Great Neck and Bayshore, LI.